IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


GREEN ACRES CONTRACTING                   :   No. 31 MAP 2017
COMPANY, INC.,                            :
                                          :   Appeal from the Order of the
                     Appellee             :   Commonwealth Court dated June 13,
                                          :   2017 at No. 81 FR 2013 granting
                                          :   exceptions to the August 10, 2016
              v.                          :   Order that Affirmed in Part & Reversed
                                          :   in Part the Decision of the PA Board of
                                          :   Finance & Revenue at No. 1113730
COMMONWEALTH OF PENNSYLVANIA,             :   dated December 12, 2012.
                                          :
                     Appellant            :


                                     ORDER


PER CURIAM                                          DECIDED: February 21, 2018
       AND NOW, this 21st day of February, 2018, the order of the Commonwealth

Court is affirmed.